(An Exploration Stage Company) Audited Consolidated Financial Statements December 31, 2009 (Expressed in Canadian Dollars) Management’s Responsibility for Financial Reporting - Canada The accompanying consolidated financial statements have been prepared by the management of Quaterra Resources Inc. in accordance with Canadian generally accepted accounting principles and have been approved by the Board of Directors.The integrity and objectivity of these consolidated financial statements are the responsibility of management. In support of this responsibility, management maintains a system of internal controls to provide reasonable assurance as to the reliability of financial information and the safeguarding of assets. The consolidated financial statements include amounts that are based on the best estimates and judgment of management. The Board of Directors is responsible for ensuring that management fulfills its responsibility for financial reporting and internal control. The Board of Directors exercises this responsibility principally through the Audit Committee. The Audit Committee consists of three outside directors who are not involved in the daily operations of the Company. The functions of the Audit Committee include the review of the quarterly and annual consolidated financial statements, review of the adequacy of the system of internal controls, review any relevant accounting, financial and security regulatory matters, and recommending the appointment of the external auditors. The Audit Committee meets at least quarterly with management to satisfy itself that management’s responsibilities are properly discharged and to review the consolidated financial statements prior to their presentation to the Board of Directors for approval. The external auditors, Smythe Ratcliffe LLP, conducted an independent examination, in accordance with Canadian generally accepted auditing standards, and expressed their opinion on the consolidated financial statements. Their examination included tests and procedures to provide reasonable assurance that the consolidated financial statements are, in all material respects, presented fairly and in accordance with Canadian generally accepted accounting principles. The external auditors have free and full access to the Audit Committee with respect to their findings concerning the fairness of financial reporting and the adequacy of internal controls. “Thomas C. Patton” (signed) “Scott Hean” (signed) Thomas C. Patton Scott Hean President and Chief Executive Officer Chief Financial Officer Vancouver, Canada March 25, 2010 Page 2 of 45 Management’s Report on Internal Control over Financial Reporting – United States The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Management conducted an evaluation of the effectiveness of the internal controls over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting as at December 31, 2009. Based on management’s assessment and those criteria, management has concluded that the internal control over financial reporting as at December 31, 2009 was effective. The effectiveness of the Company’s internal control over financial reporting has been audited by Smythe Ratcliffe LLP, independent auditors, as stated in their report. “Thomas C. Patton” (signed) “Scott Hean” (signed) Thomas C. Patton Scott Hean President and Chief Executive Officer Chief Financial Officer Vancouver, Canada March 25, 2010 Page 3 of 45 REPORT OF THE INDEPENDENT AUDITORS To the Shareholders of Quaterra Resources Inc. (An Exploration Stage Company) We have audited the consolidated balance sheets of Quaterra Resources Inc. (an exploration stage company) as at December 31, 2009 and 2008 and the consolidated statements ofoperations, cash flows and shareholders’ equity for each of the years in the three-year period ended December 31, 2009.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2009 and 2008 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2009 in conformity with Canadian generally accepted accounting principles. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of the Company’s internal control over financial reporting as at December31, 2009 based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations for the Treadway Commission and our report dated March 25, 2010 expresses an unqualified opinion. “Smythe Ratcliffe LLP” (signed) Chartered Accountants Vancouver, Canada March 25, 2010 COMMENTS BY AUDITORS FOR UNITED STATES READERS – U.S. Reporting Difference In the United States, reporting standards for auditors require the addition of an explanatory paragraph (following the opinion paragraph) when there are changes in accounting principles that have a material effect on the comparability of the Company’s financial statements, such as the changeas described in note 17(e) to the consolidated financial statements. Our report to the shareholders dated March 25, 2010, is expressed in accordance with Canadian reporting standards, which do not require a reference to such changes in accounting principles in the auditors’ report when such changes are properly accounted for and adequately disclosed in the financial statements “Smythe Ratcliffe LLP” (signed) Chartered Accountants Vancouver, Canada March 25, 2010 Smythe Ratcliffe LLP is a member firm of both the PKF International Limited network and PKF North America, which are, respectively, a network and an association of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms. 7th Floor 355 Burrard St Vancouver, BC V6C 2G8 Tel: Fax: smytheratfliffe.com Page 4 of 45 REPORT OF INDEPENDENT AUDITORS To the Shareholders of Quaterra Resources Inc. (An Exploration Stage Company) We have audited Quaterra Resources Inc.’s (the “Company”) internal control over financial reporting as at December 31, 2009 based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risks. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that: (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as at December 31, 2009, based on the criteria established in Internal Control – Integrated Framework issued by the COSO. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of the Company as of December 31, 2009 and 2008 and the related consolidated statements of operations, cash flows and shareholders’ equity for each of the years in the three-year period ended December 31, 2009 and our report dated March 25, 2010 expresses an unqualified opinion on those financial statements. “Smythe Ratcliffe LLP” (signed) Chartered Accountants Vancouver, Canada March 25, 2010 Smythe Ratcliffe LLP is a member firm of both the PKF International Limited network and PKF North America, which are, respectively, a network and an association of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms. 7th Floor 355 Burrard St Vancouver, BC V6C 2G8 Tel: Fax: Page 5 of 45 Quaterra Resources Inc. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in Canadian dollars) As at December 31 Assets Current assets: Cash and cash equivalents $ $ Restricted cash - Investment Notes 4 & 6(e) - Other receivables Prepaids and deposits Amount due from Joint Venture Partner Note 6(a) Equipment Note 5 Mineral properties Note 6 Reclamation bonds $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Due to related parties Note 9 Current portion of promissory note Note 6(g)(6) - Liability component of convertible notes Note 7 - Shareholders' Equity Share capital Note 8 Equity component of convertible notes Note 7 - Contributed surplus Accumulated other comprehensive loss ) - Deficit ) ) $ $ Nature of operations (Note 1) Commitments (Note 10) (See accompanying notes to consolidated financial statements) Approved on behalf of the Board of Directors: “Thomas Patton” (signed) “Robert Gayton” (signed) Thomas Patton Robert Gayton Page 6 of 45 Quaterra Resources Inc. (An Exploration Stage Company) Consolidated Statements of Operations (Expressed in Canadian dollars) Years ended December 31, General Administrative Expenses Administration $ $ $ Amortization Consulting Directors' and officers' fees Investor relations and communications Office and general Professional fees Regulatory fees and taxes Salaries and benefits Stock-based compensation (Note 8(c)) Transfer agent Travel and promotion Operating Expenses ) ) ) Other General exploration costs ) ) ) Foreign exchange gain/(loss) ) Interest income Interest and financing charges ) ) ) Joint venture administration fee Warrant modification expense (Note 8(b)) ) - - Write-off of mineral properties ) - - ) ) ) Loss for the year ) ) ) Unrealized loss on available-for-sale investment ) - - Comprehensive loss for the year $ ) $ ) $ ) Loss per share - basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding (See accompanying notes to consolidated financial statements) Page 7 of 45 Quaterra Resources Inc. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Expressed in Canadian dollars) Years ended December 31, Operating Activities Net loss for the year $ ) $ ) $ ) Items not involving cash: Amortization Commitment to issue shares for services - - Stock-based compensation Shares issued for services Warrant modification expense - - Interest expense on convertible notes - - Write-off of mineral properties - - Foreign exchange (gain) loss ) Changes in non-cash working capital Other receivables ) Prepaid and deposits ) ) Accounts payable and accrued liabilities ) Due to related parties ) Cash used in operating activities ) ) ) Financing Activities Shares issued for cash, net of share issue costs Net proceeds from convertible notes - Repayment of promissory note - ) - Cash provided by financing activities Investing Activities Expenditures on mineral properties ) ) ) Due from Joint Venture partner ) ) Purchase of equipment ) ) ) Refund (purchase) of reclamation bonds ) ) Restricted cash ) - Cash used in investing activities ) ) ) Effect of foreign exchange on cash ) ) Increase (decrease) in cash during the year ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Supplemental cash flow information (Note 13) (See accompanying notes to consolidated financial statements) Page 8 of 45 Quaterra Resources Inc. (An Exploration Stage Company) Consolidated Statements of Shareholders’ Equity (Expressed in Canadian dollars) Common Shares Equity Component of Convertible Notes Contributed Surplus Deficit Accumulated Other Comprehensive Loss Total Shares Amount Balance at December 31, 2006 $ $
